STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                  NO.    2022    KW    0127


VERSUS


ERNESTO         ALONSO- LLERENA                                          FEBRUARY        10,    2022




In   Re:         Ernesto           Alonso- Llerena,           applying      for      supervisory
                 writs,       19th       Judicial     District     Court,        Parish        of   East

                 Baton    Rouge,      No.     12- 15- 0311.




BEFORE:          MCCLENDON,         WELCH,     AND    THERIOT,    JJ.


        WRIT     DENIED       ON   THE    SHOWING     MADE.      Relator    failed       to    provide
a
     copy   of    the    portion         of   the    trial    transcript     that    pertains          to

the proceeding and ruling at issue herein.

                                                     PMC
                                                     JEW

                                                     MRT




           OF   APPEAL,       FIRST   CIRCUIT




        DEPUTY     CL    RK   OF    COURT
                 FOR    THE   COURT